FILED
                            NOT FOR PUBLICATION                              JUL 7 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YOUNGSOO S. LEE,                                 No. 12-56102

               Plaintiff - Appellant,            D.C. No. 2:11-cv-05136-R-AGR

  v.
                                                 MEMORANDUM*
BAC HOME LOANS SERVICING, LP; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Youngsoo S. Lee appeals pro se from the district court’s order dismissing his

action arising from foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion the denial of a motion brought


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Fed. R. Civ. P. 60(b). Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS,

Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Lee’s Fed. R. Civ.

P. 60(b) motion predicated on newly discovered evidence because Lee failed to

establish grounds for such relief. See id. at 1263 (setting forth grounds for

reconsideration under Fed. R. Civ. P. 60(b)).

      Lee’s contentions regarding the Securities Act of 1933 are unpersuasive.

      AFFIRMED.




                                          2                                     12-56102